 201300 NLRB No. 24MANHATTAN EYE, EAR & THROAT HOSPITAL1The Respondent has requested oral argument. This request is denied as therecord, the exceptions, and the briefs adequately present the positions of the
parties.2On February 26, 1990, the Respondent filed a motion to reopen the recordto receive new evidence concerning events that occurred between June 1989
and January 1990, including payments made by it into the National Benefit
Fund for Hospital and Health Care Employees and the National Pension Fund
for Hospital and Health Care Employees and the Union's disclaimer of interest
in representing unit employees. The General Counsel has opposed the motion
on the grounds, inter alia, that the events to which the motion and exhibits
refer do not alter the Respondent's liability to the funds for its failure to sat-
isfy contractual obligations arising during the years 1984 through 1987. We
agree with the General Counsel that none of the events or communications to
which the motion alludes would, if adduced and credited, require a different
result. Therefore, we deny the motion. See National Labor Relations Board
Rules and Regulations, Sec. 102.48(d)(1). Moreover, with regard to the
Union's disclaimer of interest in the unit and abandonment of the contract we
also note that these are events that occurred after the close of the hearing on
the merits and the supplemental hearing. Allis-Chalmers Corp., 286 NLRB 219fn. 1 (1987); K & E Bus Lines, 255 NLRB 1022 fn. 2 (1981). However, ourdenial of the Respondent's motion with regard to evidence of payments to the
funds does not preclude the Respondent from submitting such evidence to the
compliance officer for consideration of whether the payments constitute partial
or total satisfaction of the Respondent's liability as found herein. See Ex-change Bank, 264 NLRB 822 fn. 2 (1982), enfd. 732 F.2d 60 (6th Cir. 1984).3The Board does not have the power to order punitive damages. RepublicSteel v. NLRB, 311 U.S. 7 (1940); Porter Co. v. NLRB, 397 U.S. 99 (1970).4Hen House Market, 175 NLRB 596 (1969), enfd. 428 F.2d 133 (8th Cir.1970).Manhattan Eye, Ear and Throat Hospital and Local1199, Drug, Hospital and Health Care Employ-
ees Union, RWDSCU, AFL±CIO. Cases 2±CA±20501, 2±CA±20571, 2±CA±20590, and 2±CA±
20710September 28, 1990SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn April 6, 1989, Administrative Law Judge HaroldB. Lawrence issued the attached supplemental deci-
sion. The Respondent filed exceptions and a supporting
brief, the General Counsel filed an answering brief and
a brief in support of the judge's decision, and the
Charging Party filed a brief in support of the judge's
decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord1in light of the exceptions and brief and has de-cided to affirm the judge's rulings, findings, and con-
clusions2and to adopt the recommended Order.In its exceptions, the Respondent contends that thejudge erred in ordering it to make the union pension
and welfare funds whole for contributions it witheld
when, in connection with its unlawful withdrawal of
recognition, it unilaterally substituted benefit plans of
its own choosing for those specified in its collective-
bargaining agreement with the Union. The Respondent
argues that requiring such reimbursement is tantamount
to ordering a punitive remedy3because neither thefunds nor the unit employees suffered monetary lossesas a result of the Respondent's acts. We find no meritin these arguments.It is well settled that the appropriate remedy for un-lawful withdrawal of recognition and unilateral
changes in employee benefits is the restoration of the
status quo ante, or conditions as they would have ex-
isted but for the unfair labor practices. Roman IronWorks, 292 NLRB 1292 fn. 15 (1989). As the Boardhas stated:The appropriate remedy for ... discontinuing
contributions to the union-sponsored plan and in
substituting a plan of its own, just like the appro-
priate remedy for any other unlawful unilateral ac-
tion, where feasible, is to reinstate the status quo
ante and retain it until Respondent fulfills its bar-
gaining obligation by either bargaining out a new
agreement covering the subject or bargaining to
impasse. [Footnote omitted.]4Such a remedy, of necessity, includes payment ofnegotiated contributions to benefit funds. It is of no
moment that a respondent may have, of its own voli-
tion, provided other benefits. Such actsÐwhich them-
selves may violate the duty to bargainÐdo not alter
the fact that the respondent agreed to provide coverage
under specified funds to employees, perhaps in ex-
change for concessions from the union on other topics,
and failed to do so. Therefore, where, as here, an em-
ployer has unlawfully repudiated a bargaining relation-
ship, to permit it to evade or reduce its liability for un-
paid contributions by reason of such substitute benefits
not only would leave the unfair labor practice
unremedied but would, in effect, underwrite the re-
spondent's unlawful acts. Section 10(c) of the Act
gives the Board the authority to ``take such affirmative
action ... as will effectuate the policies of this Act.''

In the case of unilateral changes in negotiated benefits
in connection with an unlawful withdrawal of recogni-
tion, the Act's purpose of protecting the collective-bar-
gaining process is, in our view, best served by requir-
ing respondents to restore the status quo ante through
the mechanism of adherence to the terms of the agree-
ments they have negotiated.Viewing the remedy recommended by the judge inpurely monetary terms, we still reject the Respondent's
arguments that ordering it to reimburse the funds re-quires it to ``make whole'' the funds and the employ-
ees where no losses have occurred. There can be no
doubt that employees have, in addition to a stake in re-
ceiving benefits negotiated on their behalf by their
chosen representatives, a clear economic stake in the
viability of funds to which part of their compensation 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Stone Boat Yard v. NLRB, 715 F.2d 441, 446 (9th Cir. 1983) (``the diver-sion of contributions from the union funds undercut[s] the ability of those
funds to provide for future needs''); Roman Iron Works, supra. We find it im-material that the unit employees were not covered by the funds in question
at the time of the hearing. The employees' status with respect to the funds
is subject to change. Therefore, we find it unnecessary to distinguish between
the economic interests of employees currently covered by the funds and those
only potentially so covered.6Congress has acknowledged the harm to benefit plans caused by employerdelinquencies. See Laborers' Trust Fund v. Advanced Lightweight Concrete,484 U.S. 539, 546 fn.12 (1988) (discussion of legislative history of sec. 515
of ERISA). The appropriateness of our remedy here is underscored by the Su-
preme Court's holding in that case that the NLRA provides the appropriate
vehicle for recovery of withheld benefit plan contributions after expiration of
the relevant collective-bargaining agreement.7Of course, our order here is not intended to recoup such losses. We men-tion this wider view of employees' interests only to emphasize that the Re-
spondent's argument that no loss was suffered by reason of its repudiation of
its obligations can never be fully tested.8We shall leave to further compliance proceedings the determination ofwhether any credits are due the Respondent under the provisions of the appli-
cable collective-bargaining agreement.Member Cracraft disagrees and would not leave the matter to compliance.She agrees with the judge who, having considered the credits issue, rejected
it on the merits.is remitted.5We are also unconvinced by the Respond-ent's argument that the funds here actually gained from
not receiving contributions on behalf of the unit em-
ployees and not having to meet their claims. We find
it warranted to presume, on the contrary, that an em-
ployer's failure to contribute to benefit funds harms
those funds.6Moreover, we reject the Respondent's ar-gument as a defense, as it does not and cannot address
the wider context of possible losses to unit employees
arising from the Respondent's agreeing, in the give
and take of collective bargaining, to assume certain ob-
ligations and then repudiating them.7Therefore, inadopting the judge's recommended Order, we under-
score our adherence to the remedial principles of StoneBoat Yard, 264 NLRB 981 (1982), enfd. 715 F.2d 441(9th Cir. 1983), cert. denied 466 U.S. 927 (1984). See
also Roman Iron Works, supra; Achilles ConstructionCo., 290 NLRB 240 (1988), enfd. 875 F.2d 308 (2dCir. 1989). Accordingly, we overrule Hassett Mainte-nance Corp., 260 NLRB 1211 (1982), and similarcases to the extent that they are inconsistent with this
decision.8ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Manhattan Eye, Ear and
Throat Hospital, New York, New York, its officers,
agents, successors, and assigns, shall take the actionset forth in the Order.Larry Singer, Esq., for the General Counsel.Francis Carling, Esq. (Winthrop, Stimson, Putnam & Rob-erts), of New York, New York, for the Respondent.Barry J. Peek, Esq. (Meyer, Suozzi, English & Klein), ofMineola, New York, for the Charging Party.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEHAROLDB. LAWRENCE, Administrative Law Judge. Thisbackpay proceeding was heard by me at New York, New
York, on July 18 and 19 and August 29, 1988. The specifica-
tion and notice of hearing alleges that a controversy had aris-
en with Manhattan Eye, Ear and Throat Hospital, the Re-
spondent, ``over the amount of contributions due certain
fringe benefit funds on behalf of the employees ....'' The
issue is whether Respondent may offset against its liability
for delinquent contributions to union pension and health ben-
efits funds certain amounts which it paid for coverage of unit
employees by alternate pension and benefit plans and/or the
amounts of benefits received by unit employees from such
alternate benefit plans.The backpay liability is founded upon a Decision andOrder of the Board dated May 30, 1986, holding that Re-
spondent had violated Section 8(a)(5) and (1) of the National
Labor Relations Act (the Act) by unlawfully withdrawing
recognition of Local 1199, Hospital and Health Care Em-
ployees Union, Retail, Wholesale and Department Store
Workers Union, AFL±CIO (the Union) and discontinuing
payment of contributions to the National Benefit Fund for
Hospital and Health Care Employees and the National Pen-
sion Fund for Hospital and Health Care Employees (the
Funds). In lieu of making the contributions, Respondent pro-
vided benefits under alternative benefit plans which it insti-
tuted. The Board's Order directed Respondent to cease and
desist from unilaterally instituting wage increases and alter-
nate pension, health, and insurance plans, directed Respond-
ent, on request, to bargain with the Union as the employees'
exclusive representative, and, in addition, directed Respond-
ent toOn request, restore the terms and conditions of employ-ment in existence prior to the unlawful unilateral
changes and make whole the employees for any losses
suffered by reason of the unlawful unilateral changesand make contributions to the benefit trust funds, if
any, which would have been made but for the Respond-
ent's unilateral institution of the pension, health, and in-
surance plans.An appendix to the specification details the gross wagespaid to unit personnel and the amounts due to the Funds for
a period running from the third quarter of 1984 through the
first quarter of 1987 and calculates the amount owing as of
the time of the issuance of the backpay specification. This
amounted, at the time of the preparation of the specification,
to the sum of $748,080 for the National Benefit Fund and
the sum of $583,363 for the National Pension Fund, on
which interest was to be computed in the manner prescribed
in Merryweather Optical Co., 240 NLRB 1213 (1979).The Respondent has interposed an answer setting forth 19``Defenses'' containing allegations and contentions which the
General Counsel and the Union dispute factually but which
they also contend need not be dealt with inasmuch as the
Board's Order is explicit and not susceptible of interpreta-
tion, and thus already resolves the issues raised by Respond- 203MANHATTAN EYE, EAR & THROAT HOSPITAL1In its posthearing brief, the Union asserts that the administrative law judgeis obligated to enforce the Board's Order without interpreting it, but enforce-
ment inevitably entails comprehension of the requirements of the Order. This
case arises from the differing views of the parties as to what payment, if any,
is required to be made under the Order. It cannot be said that Respondent's
contentions are frivolous.ent in this backpay proceeding.1Respondent's defenses es-sentially are based on positions: that nothing is owing be-
cause the covered employees suffered no losses; that nothing
is owing because Respondent is entitled to offset the cost of
the alternative plans; and that the Board's Order is unen-
forceable because it is punitive in nature, unless construed to
permit an offset of the sums paid to the alternative plans.
None of these propositions is sustainable either as a matter
of law or on the basis of the facts of this particular case.The parties were afforded full opportunity to be heard; tocall, examine, and cross-examine witnesses; and to introduce
relevant evidence. Posthearing briefs have been filed on be-
half of the General Counsel, the Respondent, and the Charg-
ing Party.On the entire record, including my observation of the de-meanor of the witnesses, I make the followingFINDINGSOF
FACTI. EMPLOYEES' PERSONALLOSSESANDFUND
DELINQUENCIESRespondent claims that nothing is owing because the cov-ered employees suffered no losses. Respondent contends that
it had instituted alternative benefit and pension plans for the
unit employees which were comparable to or superior to the
plans for which it had been making contributions to the
Funds and that consequently no payment is required in order
to make the employees whole. I note at the outset that as a
factual matter neither the General Counsel nor the Union
conceded that the alternative plans were comparable, but, on
the contrary, demonstrated that at the very least unit employ-
ees received reduced prescription drug coverage, lost burial
benefits, and lost summer camp and scholarship benefits. Re-
spondent, which had the burden of proof on the issue, wholly
failed to establish that the alternative plans were either com-
parable to or superior to the union-sponsored plans. No evi-
dence was presented which established similarity of benefits
or superiority of benefits afforded by one plan over those af-
forded by another. These are matters which were susceptible
of proof only by expert opinion and none was offered.But as a matter of law, when contributions to union trustfunds are involved, losses of benefits which may have been
sustained by individual employees are not the controlling
consideration. The obligation which flows from this type of
violation has been stated by the Board in emphatic terms:The pension, health and welfare plans provided for bythe expired contract constituted an aspect of employee
wages and a term and condition of employment which
survived the expiration of the contract and could not be
altered without bargaining. The appropriate remedy for
Respondent's unilateral action in discontinuing con-
tributions to the union-sponsored plan and in sub-
stituting a plan of its own, just like the appropriate rem-
edy for any other unlawful unilateral action, where fea-
sible, is to reinstate the status quo ante and retain ituntil Respondent fulfills its bargaining obligation by ei-ther bargaining out a new agreement covering the sub-
ject or bargaining to an impasse. For these reasons, we
shall modify the Recommended Order to require Re-
spondent to make whole the employees in the unit by
paying all pension, health, and welfare contributions, as
provided in the expired collective-bargaining agreement,
which have not been paid and which would have been
paid absent Respondent's unlawful unilateral dis-
continuance of such payments found herein. [Citations
omitted.] Hen House Market No. 3, 175 NLRB 596(1969).Company payment of delinquent fund contributions has, infact, been called ``the only feasible and practical remedy'' in
situations such as this, because such payments ``place the
discriminatees in the position they would have been but for
the discrimination against them; i.e., restore the status quo.''
Schorr Stern Food Corp., 248 NLRB 292, 300 (1980). It isnot surprising, therefore, that there have been cases in which
payment has been ordered of both medical expenses and trust
fund contributions in order to achieve the remedial purposes
of the Act. Am-Del-Co., 234 NLRB 1040, 1043 (1978).Respondent advances a number of companion arguments,viz, that the Funds themselves suffered no harm as a result
of its delinquencies; that the specification is based on unwar-
ranted assumptions that, absent Hospital violation of the Act,
it would have made contributions to the Funds after Sep-
tember 6, 1984, which in turn is based on the assertedly erro-
neous premise that the decertification election scheduled for
August 30, 1984, would have produced a result favorable to
the Union; and that the specification is based on a further
factually incorrect assumption that collective bargaining after
September 6, 1984, would have resulted in agreement pro-
viding for continued contributions by the Hospital to its
Funds.But the question of whether or not the Funds had beenharmed is not before me in this proceeding. The Board's
Order does not condition the requirement of payment of the
delinquent contributions upon a finding that the Funds have
been damaged by the nonpayment; the Board directed that
the payments be made which would have been made but for
the Respondent's violations of the Act. That was its judg-
ment as to how the Union could be made whole. In any
event, Respondent's own witnesses failed to show that there
had been no harm. Its argument is speculative. William
Abelow, called as spokesman for the management trustees,
could not say whether the fund was harmed or helped by the
withdrawal of the unit employees from the benefit plan.
Howard Kane, an actuary, stated that this could not be deter-
mined without a detailed study of the claims experience of
Respondent's employees and other pertinent data, none of
which was adduced by Respondent. Doubts must be resolved
in favor of the Funds. Boilermakers Local 271 (Daniel Con-struction), 271 NLRB 1038, 1039 (1984).II. THEASSERTEDRIGHTOFOFFSET
Respondent's 10th, 11th, and 12th defenses assert that theHospital is entitled to a set off against amounts claimed in
the specification for contributions to the alternative health,
welfare, and pension plans and for amounts paid out in
health, welfare, and pension benefits to or on behalf of em-
ployees under the alternative plans. A major problem with 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Respondent's argument is that article XXV, subdivision 6 ofthe collective-bargaining agreement between the Respondent
and the Union explicitly disallowed offsets of payments to
alternate plans in the event that Respondent terminated pay-
ments to the Funds and was thereafter required to make up
the delinquency.In the event that the trustees of the Fund(s) have termi-nated benefit coverage or pension credits to Em-
ployee(s) because the Employer has failed to comply
with the contribution requirements of Articles XXIII
and/or XXIV then the Employer shall be directly liable
to the affected Employee(s) for benefits to which the
affected Employees would otherwise be entitled under
the Funds; the amount of any benefits directly paid by
the Employer pursuant to this paragraph may not be
credited or offset by the Employer against the amounts
due the Fund(s) under Articles XXIII and XXIV, it
being understood that the Employer shall continue to be
obligated to make contributions to the Fund(s) in ac-
cordance with Articles XXIII and XXIV. However, in
the event that the Employer pays all past due contribu-
tions, interest, costs and expenses as provided in this
Article, it shall be entitled to a credit equal to 65% of
the actual audited benefits paid directly but shall in ad-
dition be liable for the costs of auditing such direct
payments in the amount of 15% of such amount.Another serious obstacle to acceptance of Respondent's ar-gument is the simple fact that the Board's Order made no
provision for offsets. It is well settled that liability in a back-
pay proceeding must be determined from the language of the
Board's Order in the original decision in the case. CollettiColor Prints, 204 NLRB 647, 648 (1973).Certainly, the mere fact that an employer has incurredsuch a liability does not, by itself, entitle the employer to an
offset. The Board's refusal to allow an offset for benefits
provided under an employer-sponsored alternative plan was
upheld in Stone Boat Yard, 264 NLRB 981 (1982) (supple-mental decision 276 NLRB 1185 (1985)), enfd. 715 F.2d 441
(9th Cir. 1983), cert. denied 466 U.S. 937 (1984). The court
of appeals, in upholding the Board's action, noted that the
decision to incur the additional expense of a private insur-
ance program was made by the employer, and that regardless
of the merits of the substitute fringe benefit program the di-
version of contributions from the union funds was impermis-
sible and a Board's Order order requiring that the delinquent
contributions be made up was not punitive. 715 F.2d at 446.
Similarly, an offset was denied when an employer had turned
over to the employees the sums it had saved by not making
the contributions to the union funds. Southwestern Steel, 276NLRB 1569 (1985), enfd. 123 LRRM 3290 (D.C. Cir. 1986).III. THEORDERASPUNITIVE
Respondent, arguing that the Board's Order is unenforce-able because it is punitive, asserts a need for ``interpreta-
tion'' of the terms of the Order, arising from the linkage of
the language of the second and third phrases in the Order.
Respondent contends that the second and third requirements
must be read together as components of a single requirement,
i.e., that Respondent make the employees whole for losses
incurred by them directly or indirectly through the impover-ishment of the trust funds by reason of Respondent's failureto contribute. Respondent, having opted for this interpreta-
tion, proceeded to try to demonstrate that the employees had
in fact suffered no loss either because the Funds were not
impoverished by Respondent's failure to contribute or be-
cause comparable benefits were provided by the alternate
plans provided by Respondent. The General Counsel and the
Union contend that the second and third requirements are
completely separate items: that Respondent is obligated to
make the employees whole for their losses and, in addition
to, apart from, and completely divorced from that require-
ment, Respondent must make the contributions to the Funds
which would have been made had there been no change.Respondent claims that it incurred expense equal to theamount of the contributions in supplying the alternative ben-
efits. Consequently, Respondent argues that an interpretation
of the Board's Order to the effect that it must pay the full
amount of the delinquent contributions would make theOrder punitive and invalid, and that it must therefore be in-
terpreted as allowing Respondent to offset the alternate plan
expenses and benefits. Respondent's ninth defense asserts
that the specification misinterprets the Order by assuming
that the Order did not contemplate that the Hospital would
be given credit for the alternate benefit plans, the premiums
it paid to them, and the benefits paid out under them.The terms of the Board's Order are controlling. The Orderrequires that Respondent make good the contributions to the
Funds without the benefit of an offset in the amount of its
expenses in providing alternative employee coverages or in
the amount of benefits paid out to the employees under alter-
native coverages. Respondent is attempting to rewrite the
Order of the Board, in the face of numerous precedents pro-
vided by cases wherein the Board has issued orders of this
very type.The Board's Order, quoted above, requires Respondent todo three things: (1) restore the terms and conditions of em-
ployment which existed prior to the unilateral changes made
by Respondent; (2) make the employees whole for any losses
they suffered by reason of such changes; and (3) make the
contributions to the benefit trust funds which Respondent
would have made had Respondent not unlawfully instituted
alternative pension and health insurance plans. The Order
neither expressly nor implicitly makes any allowance for off-
sets. There are cases, markedly in contrast to the present
case, in which the Board did permit offsets, and when it did
so, it expressly said so. The differences between the language
employed in the orders in those cases and the language em-
ployed in the Order in this case cannot be ignored. They are
differences which reflect the differences in the remedies
which the Board deemed appropriate in the particular cases.
Thus, in Wayne's Dairy, 223 NLRB 260 (1976), the Boardapproved and modified an order of an administrative law
judge which required the employer to make the employees
whole by making the contractually required plan contribu-
tions ``to the extent that the employees have not otherwise
been made whole for their ensuing expenses'' and framed a
notice to be posted which contained the following language:WEWILL
make whole our employees in the above unitby paying all pension and health and welfare con- 205MANHATTAN EYE, EAR & THROAT HOSPITALtributions as required by the bargaining contract pen-sion trust agreement that expired September 1, 1974, to
the extent that such contributions have not been made
or that the employees have not otherwise been made
whole for their ensuing medical expenses ....Obviously, the fact that the Board has occasionally foundit appropriate to allow offsets to an employer does not mean
that offsets must always or usually be allowed. The Board
fashions remedies which it deems appropriate to effectuate
the purposes of the Act and it seems to me incontestable that
if the Board approves a recommended order not providing
for an offset, or as in the present case, makes its own Order
not providing for an offset, then it has determined that allow-
ance of an offset in the particular circumstances would not
effectuate the purposes of the Act. That was the situation
which existed in Stone Boat Yard, 276 NLRB 1185 (1985).The Board affirmed a supplemental decision of an adminis-
trative law judge in a backpay proceeding in which the em-
ployer was directed to make up delinquent contributions,
without being allowed any offset, under an order which read
as follows:(c) Make employees ... whole for any losses or ex-
penses ... suffered as a result of the unilateral dis-

continuance [of fund contributions] ....(d) Pay into the union health and welfare and pen-sion plans those contributions it has failed to pay as a
result of said unilateral change.The administrative law judge's decision clearly recognizedthat under some circumstances payments to individual
discriminatees for reimbursed medical expenses might be al-
lowable as an offset (see 276 NLRB at 1188 fn. 9), but treat-
ed payments to the trust fund as separate from the obligation
to make whole individual discriminatees under the terms of
the Board's Order. The Board approved.I perceive no difference between the language of theBoard's Order in Stone and the language employed in thepresent case. The language must be given its ordinary mean-
ing. The use of the conjunction ``and'' and the statement of
several requirements in one paragraph cannot serve to de-
prive the language of the second clause of all significance.
See E.G. Sprinkler Corp
., 268 NLRB 1241 (1984), enfd.741 F.2d 10 (2d Cir. 1984) for another example of an order
like that in the present case, but divided between two para-
graphs, in which the employer was not only not permitted anoffset but required to make up the delinquent contributions
and pay the employees any expenses they incurred as a result
of its failure to make the contributions. The Board repeated
the language in footnote 8 of its Order. The Board states
therein that it is ordering Respondent ``to make whole the
employees for losses suffered by reason of its implementing
new pension, health and insurance plans .... We 
shallorder that the employees be made whole for such losses, if
any, they may have incurred ....'' Then the Board directs
that Respondent make the contributions which would have
been made but for its unilateral institution of alternate plans.The Board also recognized that interest might be payableon such delinquent contributions, referring to the addition of
interest ``on unlawfully withheld payments'' and leaving the
question of the appropriateness of interest open for consider-
ation at the compliance stage. Respondent's contention thatan award of interest on the delinquent trust fund contribu-tions would in itself be punitive is defeated by its own con-
tractual commitment to pay interest on delinquent contribu-
tions. The collective-bargaining agreement and amendments
to the Benefit Fund and Pension Fund trust agreements ex-
pressly provide for payment of interest on arrears. The inter-
est rates provided therein are applicable in these proceedings.
F.M.L. Supply, Inc., 258 NLRB 604 (1981).I conclude, therefore, that the Order must be interpreted asrequiring payment of the full amount of the delinquent con-
tributions with interest into the Funds as part of the make-
whole remedy. Such a construction does not render the Order
punitive. Respondent's difficulty in accepting this is partly
due to its failure to credit the Board with having acted on
the basis of valid policy considerations. Respondent has com-
mitted serious violations of the Act by instituting significant
changes in employee benefit plans without consultation with
the Union, on the basis of its own perception of its financial
requirements. Allowing this kind of conduct would under-
mine the Act. In similar situations, the courts have observed
that orders requiring employers to make up delinquent con-
tributions to pension and welfare and health funds do no
more than require the employer to repay what it has unlaw-
fully withheld. See Stone Boat Yard, 715 F.2d at 446. InNLRB v. Carilli, 648 F.2d 1206 (9th Cir. 1981), enfg.Antonino's Restaurant, 246 NLRB 833 (1979), a paymentorder was upheld which required payment to trust funds of
contributions which had been withheld, despite the employ-
er's claim that it had provided the employees with superior
medical and dental insurance than was provided under the
union-sponsored plan. The court noted,We find nothing punitive in this order. The Board'sorder merely requires that Antonino's repay what it hasunlawfully withheld. It was Antonino's which unlaw-fully chose to incur the additional expense of a private
insurance program in its attempt to undermine the
Union, and it cannot now complain that it incurred a
loss in so doing. [648 F.2d at 1217.]In State Distributing Co., 282 NLRB 1048 (1987), theBoard noted that it makes its choice of remedies pursuant to
congressional delegation of power to determine when the
purposes of the Act would be effectuated by particular rem-
edies, and that if a less than perfect choice of remedies is
occasioned in a particular case, it arises from the uncertain-
ties created by the wrongdoing employer. State Distributing,supra.These observations are especially cogent in the presentcase because if Respondent had been at all inclined to honor
its obligations under the collective-bargaining agreement with
the Union, most of the hardship which Respondent claims to
be suffering could have been avoided. Respondent certainly
has to have been aware that it could have substantially miti-
gated its damages merely by making the payments, because
article XXV, section 6 of the collective-bargaining agree-
ment, quoted above, permits Respondent to claim a future
credit of 65 percent of the cost of benefits directly supplied
to its employees after it has paid all past due contributions.
I am not unmindful of the fact that under a subsequently ne-
gotiated collective-bargaining agreement, it was provided that
the unit employees would remain in the alternative plan, 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
which leaves a question as to what would happen to thecredit if it were claimed. Nevertheless, that recourse for miti-
gating damages was open to Respondent and substantially
undermines its contention that the order herein is punitive.In any event, this backpay proceeding is not the place forRespondent to make such an argument. Section 102.52 and
102.54(b) of the Board's Rules and Regulations defines the
scope of a backpay proceeding:After the entry of a Board order directing the paymentof backpay or the entry of a court decree enforcing
such a Board order, if it appears to the Regional Direc-
tor that a controversy exists between the Board and a
respondent concerning the amount of backpay duewhich cannot be resolved without a formal proceeding,
the Regional Director may issue and serve on all parties
a backpay specification in the name of the Board. [Em-
phasis added.]....
As to all matters within the knowledge of the respond-ent, including but not limited to the various factors en-
tering into the computation of gross backpay, a general
denial shall not suffice. As to such matters, if the re-
spondent disputes either the accuracy of the figures inthe specification or the premises on which they arebased, he shall specifically state the basis for his dis-agreement, setting forth in detail his position as to the
applicable premises and furnishing the appropriate sup-porting figures. [Emphasis added.]The Respondent in this proceeding, therefore, may disputethe accuracy of the figures employed in the calculation, the
correctness of the calculation, or the appropriateness or cor-
rectness of the formula employed in arriving at the calcula-
tion. Nothing in the regulation empowers me to review, mod-
ify, or reverse the Order of the Board directing that payment
be made of the delinquent contributions in accordance with
the remedy which the Board prescribed. My task in this
backpay proceeding, therefore, is limited to resolving any
dispute with regard to the calculation of the amount payable
to the Funds. H.S. Brooks Electric
, 247 NLRB 619 (1980).In his supplemental decision in Stone Boat Yard, 276 NLRB1185 (1985), approved by the Board, the administrative law
judge expressly rejected the employer's argument based on
hardship, noting that, ``Such an argument is not a proper
subject in a backpay proceeding, which is instituted only to
determine the total amount owed by a respondent as a result
of unfair labor practices.'' (276 NLRB at 1188.)Respondent is entitled to try the issue of the correctnessof the computation in accordance with the terms of the
Board's Order and within the parameters of permissible dis-
putation which I have outlined. To the extent, however, that
the defenses interposed raise questions of the validity or pro-
priety of the relief directed in the Board's Order, they may
not be considered by me. This case differs from some of the
other cases considered in that I originally dismissed the com-
plaint and there was no Order for the Board to review. The
Board, however, concluded that violations of the Act had
been committed and made the Order itself. The Board has
determined that it will effectuate the policy of the Act to re-
quire Respondent to make payment to the Funds of the con-
tributions which would have been made had Respondent notviolated the Act. That is a decision which is not reviewableby me.IV. OTHERCONTENTIONS
None of the other points raised by Respondent require anydifferent conclusion.The Respondent has alleged and argued that the RegionalDirector is estopped from advancing the interpretation of the
Board's Order which underlies the specification because, in
oral argument before the United States Court of Appeals,
Board counsel ``represented to the Court that the only con-
sequences of its granting enforcement of the Order would be
the posting of a notice, bargaining between the Hospital and
the Union, and the prompt scheduling of a decertification
election thereafter.'' The statements involved were not
proved to have been made. Even if they had been made, no
reliance thereon by anybody has been demonstrated. Cer-
tainly the court of appeals is well able to make its own inter-
pretation of the legal consequences of Board Orders which
it reviews and is not bound by statements of counsel. The
subsequent history of the litigation showed that Respondent
did not rely on such statements. Moreover, regardless ofwhat the Regional Director is entitled to do, the interpreta-
tion of the Board's Order in this proceeding must necessarily
be made by me.I must also reject Respondent's contention that an estoppelto maintain this proceeding exists by reason of the Regional
Director's blocking of the decertification election because,
after I dismissed the complaints on August 16, 1985, the Re-
gional Director had no legal basis to continue to block the
pending decertification election, which, according to Re-
spondent, would have resolved the issues raised by the speci-
fication. A Regional Director's authority to take such action
was expressly approved by the Board in Alexander Linn Hos-pital Assn., 288 NLRB 103 (1988).Respondent has also alleged that the specification improp-erly assesses damages through the date of cessation of collec-
tive bargaining, though, according to Respondent, after June
26, 1987, it was the Union that failed to bargain in goodfaith. Respondent contends that the Union is therefore es-
topped from seeking damages under the specification. This
defense must be rejected because it overlooks the fact that
the Board acts, not in behalf of private individuals or organi-
zations, but solely to accomplish its mission of effectuating
the purposes of the Act. At the hearing, the cutoff date was
amended by the General Counsel to the date of the new col-
lective-bargaining agreement between Respondent and the
Union.The ``Fourth Defense,'' that the claims in the specificationare barred by laches, is a defense that is not available in pro-
ceedings brought by agencies of the United States Govern-
ment. W.C. Nabors v. NLRB
, 323 F.2d 686 (5th Cir. 1963),modifying 134 NLRB 1078 (1961), cert. denied 376 U.S.
911 (1964); Rainbow Coaches, 280 NLRB 166, 169 (1986).They would not be applicable to backpay proceedings in any
event, inasmuch as Section 10(b) of the Act is itself inappli-
cable to backpay proceedings. Artcraft Upholstering Co., 228NLRB 462 (1977). Moreover, there has been no showing
that the General Counsel has in fact been guilty of laches or
of any unjustifiable delay in prosecuting these proceedings. 207MANHATTAN EYE, EAR & THROAT HOSPITALIn subdivision 3 of its first defense, Respondent allegedthat the backpay specification alleged an incorrect total for
Pension Fund contributions and incorrect percentages of
gross wages deductible and payable to the Funds. However,
at the hearing it was stipulated that the gross earnings figures
contained in a printout furnished to the General Counsel by
Respondent, which formed the basis for the calculations,
were accurate. Appendix 1 was amended to include gross
wage figures for the period April through June 1987 on the
basis of data supplied for that period by the Respondent. The
Respondent's alleged liability for backpay was cut off as of
July 1, 1987, the inception date of the term of the new col-
lective-bargaining agreement between Respondent and the
Union. The contribution rates were fixed in articles XXIII
and XXIV of the expired collective-bargaining agreement
which remained in force pending the negotiation of the new
agreement (which negotiations had, of course, been delayed
by the unfair labor practices committed by Respondent). The
General Counsel accordingly calculated the amount owing to
the Benefit Fund by multiplying the gross monthly wages by
10.9 percent and the amount owing to the Pension Fund by
multiplying the gross wages by 8.5 percent, as called for inthe expired collective-bargaining agreement.The Respondent has also contended that payment of thedelinquent contributions was waived by failure of the trustees
of the Funds to make request for such payments on or after
September 6, 1984, and by the failure of the Union, or the
employees, after June 26, 1987, to request payment or res-
toration of employees' coverage under the union-sponsored
plans pending collective bargaining. Clearly, no obligation to
make repeated requests for payment of contributions required
by the terms of the collective-bargaining agreement exists on
the part of either the Funds or the Union. It suffices that the
agreement requires them to be made. In any event, contrac-
tually provided remedies and other legally available collec-
tion procedures (such as arbitration, which Respondent also
asserts should have been resorted to) do not supersede the ju-
risdiction of the NLRB to take action on unfair labor prac-
tices under the Act. Laborers Fund v. Advanced Lightweight,127 LRRM 2657 (S.Ct. 1988). (With respect to arbitration,
Respondent's argument is invalid because the duty to arbi-
trate does not survive the expiration of a collective-bar-
gaining agreement with respect to matters arising after such
expiration. Vaughan & Sons, 281 NLRB 1082 (1986). In La-borers Fund, Justice Stevens commented:Second, the issues that must be decided in a disputeover an employer's refusal to make any postcontract
contributions are more complex than those that are pre-
sented in a simple collection action. ... The question

of whether and when an impasse has been reached is
often a matter of judgment based on an evaluation of
the parties' bargaining history against standards that are
imprecise at best.Third, whether an employer's unilateral decision todiscontinue contributions to a pension plan constitutes
a violation of the statutory duty to bargain in good faith
is the kind of question that is routinely resolved by the
administrative agency with expertise in labor law. [127
LRRM at 2661.]See also Welfare Fund v. Baltic Enterprises, 125 LRRM2319 (1st Cir. 1987).Finally, Respondent raised a question as to whether, ifbackpayment of the contributions were ordered, the Funds
could lawfully accept the money. Respondent asserts that
technical legal obstacles now preclude payment to, and ac-
ceptance of payments by, the Funds. Respondent did not sup-
port this argument with either evidence or law. It presented
a witness who initially took that position, but before leaving
the stand admitted that the Funds might possibly be able to
accept payment of the delinquent contributions, that his ini-
tial doubt about their right to do so was merely his own per-
sonal opinion and that his testimony did not represent any
formulated opinion of the trustees as a body. I am unaware
of any provision in the trust agreements which would pre-
clude acceptance of delinquent payments, while amendment
3 of May 28, 1981, to the National Pension Fund Declaration
of Trust declares:A Contributing Employer shall cease to be a Contrib-uting Employer ... when ... it ceases to maintain

this Pension Plan by being in default in its contribu-
tions obligation. ... The termination of an employer's

status as a Contributing Employer under this paragraph
shall in no way modify, change or diminish such em-
ployer's obligations to the Fund pursuant to its collec-
tive-bargaining agreements or its written agreement
with the Trustees.The explicit provisions of the collective-bargaining agree-ment require that a delinquent employer pay the entire
amount of delinquent contributions even if it had made pay-
ments to an alternative plan. The provision affording the em-
ployer equitable relief is only operative after the Funds have
been fully paid.Respondent also questioned the capacity of the Funds toaccept the money on the basis that they are not parties to this
proceeding. The answer, in addition to these contractual pro-
visions, is that the joinder of union-sponsored funds in back-
pay proceedings is not required in order for them to receive
contributions directed to be paid by the Board. The Board
has frequently ordered employers to make payment of delin-
quent contributions to funds which had not appeared in the
proceedings before it. For examples, see Tampa Sheet Metal,288 NLRB No. 43 (Mar. 31, 1988) (not reported in Board
volumes); State Distributing Co., 282 NLRB 1048 (1987),and Mar-Kay Cartage, 277 NLRB 1335 (1985).THEREMEDYThe Respondent's obligations to the Funds will be ade-quately discharged by payment to the Funds of the arrearages
which accrued during the period from September 1984, the
first month in which Respondent ceased making the contribu-
tions required to be made to the Funds, through the end of
June 1987, the month in which a new collective-bargaining
agreement was entered into between the Union and the Re-
spondent. Interest thereon must be calculated in accordance
with the terms of the collective-bargaining agreement relating
to recovery and payment of delinquent contributions. In the
case of each Fund, interest is chargeable on payments in ar-
rears at the rate of 1-1/2 percent per month. 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERThe Respondent, Manhattan Eye, Ear and Throat Hospital,New York, New York, its officers, agents, successors, and
assigns, shall1. Make payment to the National Benefit Fund for Hos-pital and Health Care Employees of the sum of $829,645,
with interest thereon at the rate of 1-1/2 percent per month
for each month from September 1984 through June 1987, in-
clusive.2. Make payment to the National Pension Fund for Hos-pital and Health Care Employees of the sum of $646,968,
with interest thereon at the rate of 1-1/2 percent per month
for each month from September 1984 through June 1987, in-
clusive.